                  Case 2:17-cv-00144-LGW-BWC Document 49 Filed 06/17/19 Page 1 of 1
                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF GEORGIA
                                       CLERKS MINUTES - CIVIL


CASE NO.          2:17-cv-144                                    DATE:         6/17/2019
TITLE:     Stacy Miller v. City of Darien, Donnie Howard, Ryan Alexander and Archie Davis


HONORABLE BENJAMIN W. CHEESBRO COURTROOM DEPUTY CLERK: KIM MIXON
COURT REPORTER:
TAPE NO.          BWK-             TIME:     10:00-10:05            TOTAL:        5 minutes
                  CHAMBERS

COUNSEL FOR PLAINTIFF               COUNSEL FOR                      DEFENDANT
Adian R. Miller                     Emily Hancock                    City of Darien, et al


TELEPHONIC STATUS CONFERENCE

Parties confirm discovery is complete and no remaining discovery issues for Court to resolve.
Defendants’ counsel states a cell phone has been located with screenshots of text messages, which will
be produced.
The parties do not believe mediation would be productive at this time.
The current scheduling order will remain in place.
If parties wish to explore court-assisted mediation, parties will reach out to Courtroom Deputy Clerk.
